UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6440



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KAWAN HENRY PALMER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (3:95-cr-00017-SGW; 7:06-cv-00030-SGW)


Submitted: July 20, 2006                        Decided: July 26, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kawan Henry Palmer, Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kawan Henry Palmer seeks to appeal the district court’s

orders dismissing his 28 U.S.C. § 2255 (2000) motion as successive

and denying his subsequent motion to reconsider.                The orders are

not   appealable   unless    a   circuit    justice     or    judge   issues    a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)   (2000).     A   prisoner   satisfies        this   standard   by

demonstrating that reasonable jurists would find the district

court’s assessment of his constitutional claims debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).              We have independently

reviewed the record and conclude that Palmer has not made the

requisite   showing.        Accordingly,    we   deny    a     certificate     of

appealability and dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      DISMISSED




                                   - 2 -